Title: From James Madison to an Unidentified Correspondent, 10 September 1812 (Abstract)
From: Madison, James
To: 


10 September 1812, Montpelier. “The bearer John Neilson has been employed between three and four years by me as a House Carpenter. He has appeared to be unusually skilfull in his profession and very faithfull in the work done by him, I have never heard any thing injurious in the slightest Degree to his integrity, and believe his character in every other respect to be worthy of Confidence.”
